Citation Nr: 0718150	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent 
for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), to include as due to service-
connected IBS.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 2002 and January 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In May 2006 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  IBS is manifested primarily by complaints of frequent 
diarrhea, right upper quadrant tenderness, cramping and 
rectal urgency with occasional fecal incontinence with 
evidence of no more than frequent exacerbations; this 
disability is productive of no more than moderate impairment.

3.  Resolving all reasonable doubt in the veteran's favor, 
GERD symptoms were incurred during the veteran's period of 
active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7319 (2006).

2.  GERD was incurred during the veteran's period of active 
duty service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  
These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, pursuant to the Board's May 2006 
remand, the RO provided the veteran with notice regarding 
what information and evidence was needed to substantiate her 
claims for service connection and an increased disability 
rating for IBS, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and the need for the veteran to 
submit any evidence in her possession that pertained to the 
claims in a June 2006 letter.  Although the RO notification 
letter was not provided to the veteran until after the 
initial rating decision, the Board finds that, under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence she should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of her claims.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
her claims is harmless error in this case.

With regard to notice of the five elements of an appeal, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection and her claim 
for an increased disability rating.  She was also provided 
with notice of the type of evidence necessary to establish 
disability ratings and notice of the type of evidence 
necessary to establish effective dates for her disability 
ratings for such disabilities in the June 2006 letter.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims files and were reviewed 
by both the RO and the Board in connection with the 
appellant's claims.  VA is not on notice of any evidence 
needed to decide the claims which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised her that it was her 
responsibility to obtain such evidence.  Moreover, several VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected IBS (previously characterized 
as a psychophysiologic gastrointestinal condition) is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  A 10 percent rating is 
assigned for moderate irritable colon syndrome with frequent 
episodes of bowel disturbances with abdominal distress.  A 
maximum 30 percent rating will be assigned when it is severe 
with diarrhea or alternating diarrhea and constipation with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

Words such as "moderate " and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).

Ratings under the digestive system, Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2006).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher disability rating.  The veteran's IBS is manifested 
primarily by subjective reports of frequent diarrhea with 
right upper quadrant tenderness, cramping and rectal urgency.  
On the June 2002 VA examination, she reported having spasms 
approximately once a week and occasional belching.  There is 
no evidence that the veteran suffers from IBS symptoms that 
are "more or less constant" or more than "moderate" in 
severity.  There is also no evidence that the veteran's IBS 
exhibits more than frequent abdominal distress.  While she 
has reported cramping with residual right upper quadrant 
tenderness occurring at least once a week and frequent 
diarrhea and rectal urgency, she has denied constipation or 
constant distress.  She further reports that her weight is 
stable and there is no evidence anemia.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for IBS.  38 
C.F.R. § 4.3.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's IBS has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with her employment.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The veteran alleges she has developed GERD disabilities 
secondary to her service-connected IBS.

The Board finds that the veteran is competent to provide 
testimony and statements regarding her current symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

In addition, the Board notes that the August 2006 VA 
gastrointestinal examiner, while not finding objective 
evidence of GERD or of related acid mucosal damage at the 
time of the examination, acknowledged the veteran complained 
of such symptoms and opined that such symptoms were as likely 
as not related to symptoms in service and further opined that 
her GERD symptoms were as likely as not related to her IBS.  
VA treatment records, dating from July 1981 to November 2006, 
intermittently show a history of GERD and diagnosed 
gastroesophageal reflux.  Although the August 2006 VA 
examiner found no objective evidence of GERD, he acknowledged 
the veteran's symptoms and etiologically linked her symptoms 
to her period of active duty service and to her service-
connected IBS.  Under these circumstances, the Board cannot 
conclude, given this evidence, that the preponderance of the 
evidence is against the claim.  

Thus, in light of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
in this case regarding the issue of whether the veteran 
currently has GERD.  Therefore, the Board resolves reasonable 
doubt in favor of the veteran and finds sufficient evidence 
to warrant service connection for GERD.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted.


ORDER

An increased disability rating for IBS is denied.

Service connection for GERD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


